Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2015

                                      No. 04-15-00066-CV

                              CONOCOPHILLIPS COMPANY,
                                     Appellant

                                                v.

                       VAQUILLAS UNPROVEN MINERALS, LTD.,
                                    Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVQ000438-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice

       The appellant’s unopposed petition for permission to appeal from an interlocutory order
is GRANTED. TEX. R. APP. P. 28.3. “A separate notice of appeal need not be filed” as “a notice
of appeal is deemed to have been filed on [the date of this order].” Id. at 28.3(k). This appeal is
governed by the rules for accelerated appeals. Id.

        The clerk’s record is due no later than February 23, 2015. Id. at 35.1(b). The clerk of
this court is directed to file a copy of this order with the trial court clerk. Id. at 28.3(k).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court